Title: Committee of S. Carolina College: Report, 18 June 1823, 18 June 1823
From: Grayson, William
To: 


                        
                        
                            
                            
                        
                    Report of the Committee on the College, on so much of the Governor’s Message as relates to the College, also on the presentments from Chester and York.The committee on the College to whom was referred, so much of the governor’s message as relate to the College, together with the presentments of the grand juries of Chester and York, beg leave to report.—That they entirely accord with his excellency in the opinions expressed by his message; on the foundation, advancements, and future prospect of the South Carolina College. No institution of your state confers more honor upon it, none more clearly evinces its wisdom and generous policy, or has repaid its care with richer and more abundant returns. It has erased the line of demarcation formerly drawn between the upper and lower sections of this state, and for feelings of indifference, perhaps aversion, has substituted the adour of youthful friendship. It has given currency and fashion to literature, has rapidly added to the intelligence of all parts of your country, and produced those softer and more polished manners, which naturally spring from increasing knowledge. It cannot but be a subject of pride and exultation to your honorable body, that the graduates of the College already occupy no obscure station in the councils of the general government. In the short period which has elapsed since its foundation, your institution has given a Chancellor to Missouri, a Judge to Alabama, and to your own state an Attorney General, who knows no superior in the qualities which adorn and dignify his profession. The present situation of the College is not less flattering, than its effect have hitherto been salutary and pleasing. The late graduates have exhibited, in the opinion of the trustees, an admirable proficiency in every branch of their studies, and have not been surpassed although few in number by any class which has preceded them; many students have been admitted since the commencement of the present term, others are preparing for admission, and the whole number at the end of the year will amount, it is confidently believed, to at least one hundred and ten. When it is considered, that the proficiency and age required in applicants for admission are much greater than formerly, your committee must regard the foregoing statement as affording the most satisfactory proof of the prosperity of the institution. Such are the happy consequences which were last year confidently predicted from the ability of the professors the good government which had been established, and above all from the learning, talents and energy of the President. The College now commands the confidence of the most intelligent men of the state, and may challenge competition with any other place of instruction in the union. It is no inadequate  proof of the correctness of this assertion, that in more than one instance gentlemen whose judgment may be implicitly relied on, have removed their sons from Cambridge to Columbia.Such being the present condition of the South-Carolina College, your committee can find no difficulty in disposing of the presentments from Chester and York. These presentments describe  the institution as declining, and attribute its decay to some deficiency in the teachers. It is natural to suppose that the contrary inference will be drawn from the opposite state of facts, and that the grand juries will hasten to retract their charges as unfounded and unjust. In the presentments before your committee they recognise with regret the unhappy influence of that persecution against the President of the College to which his excellency in his message alludes. They believe the grand juries to be actuated by upright intentions; but have they examined the institution? do they know the President or his opinions? have they not evidently been governed by vague reports and interested clamour? will the grand juries of the state continue to add their voices to this interested clamour, to lend themselves to the purposes of sectarian zeal? do they reflect that this is the worst because the only species of religious persecution which can exist among us? We are protected by the laws from the faggot and stake, but who is safe from the detractions of bigotry? The President of the College has declared to your honourable body that his religious opinions are drawn from the scriptures, that they are the result of laborious and conscientious research, that he has never inculcated them, and that the truths of christianity are systematically taught in the College. Every true friend to religious toleration, must be satisfied with the declaration.In the manner in which this persecution has been met and overcome, your committee see additional reasons for confidence in the gentleman against whom it has been directed. Were his talents moderate, his character ambiguous, or his learning superficial, he could not have withstood  the efforts of his opponents. That he comes triumphant from the trial, is the happiest augury of success to the institution. Your committee respectfully and earnestly recommend the promotion of that success, by a continuance of your liberal and enlightened patronage. To surpass every other state in promoting the advancement of learning is the true ambition of a free country. Whilst the governments of Europe are exerting and abusing all their energies to crush the cause of civil liberty, let us counteract their views as far as we are able by the zealous cultivation of learning and the arts.
                        WM. J. Grayson, Chairman.
                    